Citation Nr: 1214805	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine. 

2.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Appellant had certified active service in the National Guard from October 1975 to March 1976.  The record further reflects that he had additional service with the National Guard, which would have included periods of inactive duty training and active duty for training (ACDUTRA). 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the current appellate claims. 

The RO in Honolulu, Hawaii, currently has jurisdiction over the Appellant's VA claims folder. 

The Appellant provided testimony at a hearing before personnel at the RO in April 2008, and before the undersigned Veterans Law Judge in July 2009.  Transcripts of both hearings have been associated with the Appellant's VA claims folder. 

The Board notes that the Appellant also perfected an appeal on the issue of entitlement to a total rating based upon individual unemployability.  However, he withdrew his appeal as to that claim in April 2008.  See 38 C.F.R. § 20.204 (2011). 

In November 2009, the Board promulgated a decision that denied service connection for a lumbar spine disorder and a right knee disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an August 2011 memorandum decision, the Court vacated the Board's November 2009 decision and remanded the case for further development.  


Judgment was entered by the Court in September 2011, and Mandate in November 2011.

For the reasons detailed below, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons detailed below, the Board finds that further development is required in order to comply with these duties.

The Appellant essentially contends that he developed degenerative disc disease of the lumbar spine as a result of an injury sustained as a result of participating in "slide for life" while on ACDUTRA in August 1987.  He maintains that he has had low back problems since that injury.  Although he acknowledges sustaining a post-service back injury in September 1989 while driving a bus, he contends that this injury only aggravated an existing back disorder.  Regarding the right knee disorder, he has indicated that it is directly related to injuries sustained in military service, and in the alternative that it is secondary to his lumbar spine disorder.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until 


the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. 
§ 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a 

current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Regarding the lumbar spine claim, the Appellant has submitted competent medical opinions in support of his contentions.  Specifically, an April 2007 private medical statement from S. J. M., M.D. (hereinafter, "Dr. M") and a February 2008 statement from L. O'R., DPT.  In pertinent part, both of these clinicians noted the 1989 bus accident.  However, Dr. M stated that the minor injury the Appellant sustained while driving his bus into a 4 inch ditch clearly did not cause the type of injury the Appellant had, and was only an exacerbation or aggravation of his prior injury.  Dr. M further stated that the Appellant clearly sustained a significant lumbar spine injury with nerve root damage while on the "slide for life;" and that the Appellant's history clearly demonstrated from the first day of his injury until present day he had constant radicular symptoms referred from L4, L5, S1; and that even though the urgent care physician notes diagnosed "a coccyx contusion," his symptoms were always consistent with a higher level spinal injury.  Similarly, L. O'R. stated that the documentation provided by the Appellant that the injury he sustained while performing military training course in 1987 is what actually caused the damage to his back.  L. O'R. stated that the Appellant's medical history clearly demonstrated symptoms caused by a L4, 5, S1 injury; and that while driving a bus and hitting a pot hole could cause back injury, it would not cause this level of injury to the spine and nerve roots. 

As stated in the November 2009 decision, the Board acknowledges that the Appellant's service treatment records confirm he was injured in August 1987 during 

a period of ACDUTRA, while participating in "slide for life."  Further, these records note complaints of lower back pain following this injury.  However, the Board also noted that records, including X-ray studies, reflect the Appellant sustained an injury to the coccyx.  The Board found that nothing indicated any injury to the lumbar spine as a result of this injury, or at any other time during his service with the National Guard.  In fact, the Appellant's spine was subsequently evaluated as normal as part of a January 1988 periodic service examination.  Stated another way, the Board found that the medical records contemporaneous to the August 1987 injury reflected that a thorough evaluation was conducted of the Appellant, and did not support that there was any type of injury to the lumbar spine, to include the type of severe injury and symptomatology alleged by Dr. M and L. O'R. 

The Board further found that there was no competent medical evidence of a lumbar spine disorder prior to the September 1989 work-related bus accident.  Records contemporaneous to this period, including a September 1991 physical medical and rehabilitation consultation report, reflect the Appellant denied any previous history of back trauma or injuries, and also denied any history of other musculoskeletal, gastrointestinal, genitourinary, or cardiovascular problems.  Moreover, X-rays conducted of the lumbosacral spine in September 1989 did not indicate any evidence of degenerative disc disease.  In fact, they were found to be within normal limits. 

Based on the foregoing, the Board concluded that the medical records regarding the Appellant's August 1987 ACDUTRA injury, as well as the medical records contemporaneous with his September 1989 work-related bus accident, contradicted his current contentions regarding the history of his back problems.  Therefore, the Board found that these current contentions were not credible.  Consequently, the Board concluded that any competent medical opinion based upon these contentions, to include those from Dr. M and L. O'R., were not entitled to probative value in the instant case.  



The Board also found that the March 2009 VA examination contained a competent medical opinion that the Appellant's current condition was not caused by or a result of an injury sustained during active duty training.  In making this opinion, the VA examiner noted that from the period from August 1987 until October 1987, the Appellant was sent by a variety of appropriately trained medical doctors in the military with appropriate X-rays and examinations; that all these exams concurred that the injury to the low back was a tailbone sprain called coccydynia; and that this injury was unrelated to the back problem that occurred when the Appellant was in his bus accident.  Since these exams were performed much closer to the injury dates, the examiner found that they were more germane to the problem that occurred during that time frame.  

On the other hand, the opinions rendered by the Appellant's personal physician and pain management personnel regarding the source of his current low back condition suggesting that the back problem was caused by the military water slide injury were made by individuals who did not see the Appellant until well into the 2000s, many years after the event in question. 

In view of the foregoing, the Board found that the March 2009 VA medical examiner's opinion was the one most consistent with, and supported by, the evidence of record regarding the history of the Appellant's low back disorder.  

For these reasons, the Board found in November 2009 that the preponderance of the competent medical and other evidence of record was against a finding that the Appellant's current disability of the lumbar spine was incurred in or otherwise the result of his National Guard service. 

With respect to the right knee disorder claim, the Board found in November 2009 that the Veteran did not provide any specific details regarding his purported in-service knee injury(ies), and that no such injury(ies) were documented in his service treatment records.  Therefore, the Board found that there was no relevant complaint or clinical finding for a clinician to link the current right knee disorder to the Appellant's military service; that no further development on this issue was 

warranted based on the facts of this case; and that the preponderance of the evidence was against the claim.  In addition, the Board noted that as service connection was also denied for the Appellant's lumbar spine disorder, and there were no other service-connected disabilities, that consideration of secondary service connection was not warranted.

In the August 2011 memorandum decision, the Court found merit to the Appellant's contentions that the Board erred in relying on the March 2009 VA examination as it contained an insufficient rationale for its conclusions; that the Board did not properly analyze the credibility of his testimony tending to support continuity of symptomatology for his back conditions after service and prior to a post-service injury; and that the Board erred in attributing no weight to the private medical opinions supporting his claim because it regarded them as based entirely on the Appellant's reported history, which the Board had found to lack credibility.  In pertinent part, the Court found that the Board did not address the Veteran's contentions that his lumbar spine condition would not have shown up on the X-rays, noting that it was a CT scan and MRI that eventually revealed the herniated discs.  
The Court found that the Board neither considered nor had any medical basis to evaluate the Appellant's argument that X-ray reports were insufficient to reveal his back condition.  

The Court further found that the private medical opinions supporting the Veteran's claim made reference to having reviewed medical evidence and documentary history of the injury.  Consequently, the Court found that the Board could not therefore legitimately conclude that the opinions were based solely on the account provided by the Veteran.  

Finally, the Court stated that the Appellant's contentions appeared to be that he sustained a lower back injury during the in-service incident that was not diagnosed in the medical treatment provided immediately thereafter or for many years following for lack of appropriate tests.  The Court stated that the position of the Board appeared to be that the in-service incident generated only an acute and temporary sprain to the coccyx and that running over a four-inch depression in the 

road in 1989 generated the herniated discs, which required major surgery six months later.  The Court concluded that the medical evidence of record was insufficient to evaluate these competing views.  Accordingly, the Court set aside the Board's November 2009 decision and remanded the lower back claim for further development.  Because the Board's readjudication of the lower back claim might impact the appropriate disposition of the claim for a right knee condition, the Court also remanded this matter.  

The Board notes that the Court did not specify what further development should be conducted in this case.  Similarly, while the Court indicated all of the Appellant's contentions had merit, to include that the Board erred in relying on the March 2009 VA examination, the Court did not specifically note error in that opinion.  Nevertheless, the Court did find, as detailed above, that the medical evidence of record was insufficient to evaluate this claim, and focused upon the issue of whether the X-ray studies conducted in 1987 and 1989 were sufficient to reveal the Appellant's lumbar spine disorder if it was in existence at that time.  Implicit in this finding by the Court is that such a question is the type that competent medical evidence is necessary to resolve the matter.  The Court has previously held that when the medical evidence of record is insufficient, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Consequently, the Board concludes that a remand is required in order to accord the Veteran a new medical examination and opinion.  Moreover, such an examination should also address the Appellant's contention that his current right knee disorder is secondary to his lumbar spine disorder.

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's current lumbar spine and right knee disorder should be obtained while this case is on remand.

As an additional matter, the Board observed that it previously noted in the November 2009 decision that notice provided to the Appellant with respect to this case did not include information regarding disability rating(s) and effective date(s) as mandated by the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the Board determined at that time that this deficiency did not prejudice the Appellant, since a remand is otherwise required in this case he should be provided with such notification.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Appellant corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined by the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

2.  The RO should obtain the names and addresses of all medical care providers who have treated the Appellant for his current disabilities of the lumbar spine and right knee since April 2008.  After securing any necessary release, the RO should obtain those records that are not on file. 

3.  After obtaining any additional records to the extent possible, the Appellant should be afforded an examination to evaluate the nature and etiology of his current disabilities of the lumbar spine and right knee.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Appellant, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the current lumbar spine disorder was incurred in, aggravated by, or otherwise the result of the Appellant's military service, to include the injury he sustained in August 1987 while participating in "slide for life."  The examiner's opinion should reflect due consideration of the opinions promulgated by Dr. M in April 2007, by L. O'R. in February 2008, and by the March 2009 VA examiner.  Moreover, the examiner should address whether the X-ray studies conducted in 1987 and 1989 would have been sufficient to document a lumbar spine disability at that time, or whether such could have only been revealed by other testing such as CT scan or MRI as contended by the Appellant.

The examiner should also address whether it is at least as likely as not that the Appellant's current right knee disorder was incurred in, aggravated by, or otherwise the result of the Veteran's military service.  If the examiner determines that this disability is not directly related to military service, then the examiner should express an opinion as to whether it is at least as likely as not that the current right knee disorder was caused or aggravated by the current lumbar spine disorder.  By aggravation, the Board means a permanent increase in the severity of the underlying disability that is beyond natural progression.

A complete rational for any opinion expressed must be provided, to include if the examiner determines that an opinion cannot be provided without resort to speculation.

4.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Appellant's satisfaction, the Appellant and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in June 2009, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


